Per Curiam.

Relator has an adequate remedy by way of injunction. This court will ordinarily, in the exercise of its discretion, deny a writ of mandamus where the relator has a plain and adequate remedy in the ordinary course of the law, including an equitable remedy. State, ex rel. Libbey-Owens-Ford Glass Co., v. Industrial Commission, 162 Ohio St., 302; State, ex rel. Al Monzo Construction Co., Inc., v. Board of Control of City of Warren, 172 Ohio St., 370.
The Court of Appeals has the same discretionary power with respect to the allowance of a writ of mandamus in such a *223case originating in that court. State, ex rel. Cotleur, v. Board of Education of Cleveland Heights School Dist., 171 Ohio St., 335; State, ex rel. Grant, Jr., Exr., v. Kiefaber et al., Montgomery County Planning Comm., 171 Ohio St., 326.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.